Citation Nr: 0938340	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUES

1.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Heart of Florida Regional Medical Center on December 16, 
2006.

2.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Heart of Florida Regional Medical Center on December 28, 
2006.

3.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Heart of Florida Regional Medical Center on January 14, 2007.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service in the US Navy from 
July 1981 to March 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from letter decisions issued in May and 
December 2007 by the Department of Veterans Affairs (VA), 
Tampa VA Medical Center (VAMC) in Tampa, Florida.  

Subsequent to his appeal, the appellant provided testimony 
before the undersigned Acting Veterans Law Judge (AVLJ) via a 
video conference hearing in October 2008.  A transcript of 
that hearing was prepared and has been included in the claims 
folder for review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The appellant is seeking VA payment of the cost of his 
private medical treatment provided at the Heart of Florida 
Regional Medical Center on December 16, 2006, December 28, 
2006, and January 14, 2007.  

3.  VA payment or reimbursement of the costs of the private 
medical care provided on any of the three days in question 
was not authorized prior to the appellant undergoing that 
treatment; nor did the appellant request such authorization 
within 72 hours of admission.

4.  The private medical treatment was not for, or adjunct to, 
a service-connected disability; a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability; the appellant did not have a 
total disability rating at the time of admission, and he was 
not a participant in a vocational rehabilitation program.

5.  The appellant was enrolled in the VA Health Care System 
as of December 2006; and had received treatment at a VA 
treatment facility during the 24 months preceding December 
2006.

6.  The appellant is financially liable to the provider of 
the emergency treatment.

7.  The appellant does not have insurance to defray the costs 
of emergency treatment.

8.  The appellant has no remedy against a third party for 
payment of the emergency treatment provided.

9.  The appellant is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred on 
December 16, 2006, December 28, 2006, and January 14, 2007, 
have not been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2008).

2.  The criteria for entitlement to reimbursement for the 
reasonable value of emergency treatment received on December 
16, 2008, December 28, 2008, and January 14, 2007, have been 
met. 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-08 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This US Navy service member is seeking reimbursement for 
multiple private medical expenses that were incurred on or 
about December 16, 2006, December 28, 2006, and January 14, 
2007.  The record reveals that the appellant sought emergency 
room care on December 16th after complaining of diffuse 
myalgias following electro-shock therapy.  He was admitted to 
hospital at 1644 hours and told the medical providers that he 
was experiencing left-sided weakness and pain throughout his 
body.  Provisional diagnoses of chronic kidney failure and a 
cerebrovascular accident were provided and appropriate 
treatment and tests were accomplished.  Approximately four 
hours after his admission, he was released from the emergency 
room.  

Twelve days later, on December 28th, the appellant once again 
visited the emergency room at the Heart of Florida Regional 
Medical Center at 1631 hours.  His reason for going to the 
emergency room was, again, extreme muscle spasms in his neck 
which seriously inhibited his ability to move.  The emergency 
room treatment records suggest that the physical complaints 
may have been as a result of electrotherapy treatment 
received at a VA facility.  The appellant received treatment 
and was subsequently discharged from hospital at 
approximately 1939 hours.

The appellant presented himself once again on January 14, 
2007, to the emergency room at Heart of Florida Regional 
Medical Center.  As in the past, the appellant's major 
complaint involved extreme muscle spasms of the neck along 
with pain.  The appellant was admitted at 2213 hours.  The 
medical treatment records indicate that the appellant's next-
of-kin thought that the muscle spasms were producing 
"seizures" and that the spasms were of such a nature that 
when in hospital, he was lying in a fetal/curled position.  
Upon receiving treatment and undergoing additional 
observation, the appellant was released from hospital at 0700 
hours on January 15, 2007.  

Per the appellant, because he had experienced significant 
problem residuals following treatment at a VA facility, and 
thought that time was of the essence, he sought treatment at 
the closest medical facility.  That medical facility, the 
Heart of Florida Regional Medical Center is approximately two 
miles from the appellant's home address.  The closest VA 
Medical Center is the one located in Orlando, Florida.  It is 
approximately 37.7 miles away but it is only open Monday 
through Friday, 0800 hours to 1630 hours.  The next closest 
facility is located in Tampa, Florida; it is 58.5 miles away 
for a drive of approximately 64 minutes.  Because of the 
location of the emergency room and since he was depending 
upon his next-of-kin to take him to the facility, he went to 
Heart of Florida Regional Medical Center for emergency care.  

He was subsequently released from the hospital and then filed 
claims with the VA asking that the expenses he incurred as a 
result of the emergency room treatment be paid by the VA.  

A review of the record reveals that the Tampa VAMC has denied 
his claims for payment of the treatment received on December 
16th and 28th, of 2006, and January 14th, 2007.  In denying the 
appellant's claim, the VAMC has said VA facilities were 
feasibly available to provide the care that the appellant 
needed/required, that the medical care was not emergent, and 
that the appellant was not suffering from a condition that 
hazardous to his life and health.  Alternatively, the VAMC 
also indicated that, at least for the treatment received on 
December 16th, the appellant had medical insurance and as 
such, reimbursement could not be made.  The appellant has 
appealed these decisions.  

The record indicates that the appellant, at the time of the 
emergency room visits, was not in receipt of a 100 percent 
disability rating for his various disabilities.  In fact, per 
the Statement of the Case of December 2007, the appellant is 
not service-connected for any disabilities, disorders, or 
conditions.  At the time of the hospitalization, the 
appellant was 47 years old.

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  The VCAA, with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such cases is 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 
132 (2002).  Similarly, the statute at issue in this matter 
is not found in Chapter 51, but rather, in Chapter 17.  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to 
assume that the VCAA was applicable to a Chapter 17 claim, 
but then held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 (2008) discuss the adjudication of 
claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2008), the appellant has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and "other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38. 38 C.F.R. § 17.132 (2008).

In this case, the appellant was sent various letters over the 
course of this appeal advising him of the information 
necessary to substantiate his claim as well as notifying him 
of all relevant procedure and appellate rights.  The VAMC has 
explained to the appellant the bases for denial of the claim, 
and afforded him the opportunity to present information and 
evidence in support of the claim.  There is no indication 
that any additional notice or development would aid the 
appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006).  Thus, any deficiency of 
notice or of the duty to assist constitutes merely harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the appellant received in a private 
facility on December 16, 2006, December 28, 2006, and/or 
January 14, 2007.  See 38 U.S.C.A. § 1703(a) (West 2002); see 
also 38 C.F.R. § 17.54 (2008).  This is a factual, not a 
medical, determination.  See Similes v. Brown, 5 Vet. App. 
555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to appellant, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 
U.S.C.A. § 1710 or 1712], may contract with non-Department 
facilities in order to furnish" certain care, including:  
"[h]ospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2008).

The admission of an appellant to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2008).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2008).

In the present case, there is no evidence that the appellant 
(or his next-of-kin) sought and obtained proper authorization 
for VA payment of the private medical expenses he incurred on 
December 16th, December 28th, or January 14th.  There is 
nothing in the record that indicates that either the 
appellant or his next-of-kin called the VAMC in Orlando or 
Tampa in order to obtain authorization.  Moreover, the record 
is negative for any type of report of contact from the 
appellant or his next-of-kin suggesting that the VA was 
contacted within 72 hours of the care provided for by the 
Heart of Florida Regional Medical Center.  The Board notes 
that the first time the VA was made aware of the treatment 
was when the VAMC received bills for payment for treatment on 
these three different days.  It is further recognized that 
the request for payment were sent to VA more than 72 hours 
after the appellant's emergency room admissions.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on December 16, 
2006, December 28, 2006, and January 14, 2007, was not 
obtained pursuant to 38 C.F.R. § 17.54 (2008), and that 
payment is not warranted for expenses incurred in conjunction 
with that treatment under 38 U.S.C.A. § 1703 (West 2002).

The Court has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment.'"  Malone, 10 Vet. App. at 
541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1)  such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2)  such care or services were rendered 
to a service member in need thereof (A) 
for an adjudicated service-connected 
disability, (B) for a non-service-
connected disability associated with and 
held to be aggravating a service-
connected disability, (C) for any 
disability of an appellant who has a 
total disability permanent in nature from 
a service-connected disability, or (D) 
for any illness, injury, or dental 
condition in the case of an appellant who 
(i) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment . . . .; and 
(iii) [VA] or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2008).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

To support his claim, the appellant has proffered testimony 
before the undersigned and in that testimony the appellant 
has asserted that it was his belief, or the belief of his 
next-of-kin, that emergent medical attention was appropriate.  
Even if the Board agrees with the appellant, the evidence 
does not show that the treatment was for a service-connected 
disability or for a nonservice-connected disability that was 
affecting a service-connected disability.  Moreover, there is 
nothing in the records that would indicate that the treatment 
on any of the three days was for a permanent disability and 
the appellant was not participating in a vocational 
rehabilitation program.  As such, payment is not warranted 
for expenses incurred in conjunction with any of the 
treatment received on the three days pursuant to 38 U.S.C.A. 
§ 1728 (West 2002).

To ensure that the appellant fully understands this point, 
the Board finds that the care rendered by the private 
facility on December 16, 2006, December 28, 2006, and January 
14, 2007, was for a medical emergency of such nature that 
delay could have been hazardous to life or health in light of 
the complaints expressed by the appellant and witnessed by 
his next-of-kin.  However, the Board finds that at the time 
of the hospitalizations, the service member did not satisfy 
any of the four requirements of the second criterion, and 
that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1728 
(West 2002).

Finally, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2008).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  
To be eligible for reimbursement under this authority the 
appellant has to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that an appellant 
was brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was not a non-VA medical 
center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
appellant could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the appellant becomes 
stabilized);

(e)  At the time the emergency treatment 
was furnished, the appellant was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f)  The appellant is financially liable 
to the provider of emergency treatment 
for the treatment;

(g)  The appellant has no coverage under 
a health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the appellant has 
coverage under a health-plan contract but 
payment is barred because of a failure by 
the appellant or provider to comply with 
the provisions of that health-plan 
contract, e.g., failure to submit a bill 
or medical records within specified time 
limits, or failure to exhaust appeals of 
the denial of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the appellant or 
provider against a third party for 
payment of such treatment; and the 
appellant has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
appellant's liability to the provider; 
and

(i)  The appellant is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of appellant's, primarily 
those who receive emergency treatment for 
a service-connected disability).

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 
17.120 (2008).  Under the provisions of 38 C.F.R. § 17.53 
(2008), a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52 and 17.53 (2008).  A VA facility would not 
be feasibly available if there was evidence establishing that 
an appellant was brought to a hospital in an ambulance and 
the ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA facility.  See 38 
C.F.R. § 17.1002(c) (2008).

Upon reviewing the evidence, the Board concludes that the 
appellant does satisfy all of the elements of the Millenium 
Act:

(a)  the services were provided in an emergency 
room;

(b)  delay in seeking immediate medical attention 
may have been hazardous to life or health.  The 
medical records indicate that that on December 
16th, the appellant was provisionally diagnosed by 
emergency room staff as possibly suffering from 
kidney failure and/or a cerebrovascular accident.  
With respect to the incident of December 28th, the 
appellant was experiencing severe paraspinal muscle 
spasms and pain such that the appellant's next-of-
kin thought that it was medically prudent to 
transport the appellant to the nearest hospital for 
immediate treatment and relief.  And with respect 
to the January 14, 2007, the evidence suggests that 
the appellant appeared to be suffering from 
previously undiagnosed and unpresented seizures.  A 
prudent layperson who possesses an average 
knowledge of health and medicine and who was 
experiencing the symptoms complained thereof by the 
appellant may have reasonably expected the absence 
of immediate medical attention to result in placing 
his health in serious jeopardy, or experiencing 
serious impairment to bodily functions, or having 
serious dysfunction of any bodily organ or part);

(c)  VA facilities were not feasibly available, as 
the closest VA facility in Orlando, Florida, was 
not open at the time in which the appellant sought 
treatment, and the closest VAMC was located in 
Tampa, Florida, which was fifty-eight plus miles 
away.  

(d)  no claim for care beyond the initial emergency 
evaluation is at issue here;

(e)  the appellant was enrolled in the VA health 
care system and received care at a VA medical 
facility within the previous twenty-four months [He 
had actually received treatment at the VA facility 
in Gainesville, Florida, approximately three weeks 
prior to the first incident.];

(f)  the appellant is financially liable to the 
provider of the emergency treatment, as noted by 
the private emergency room bills;

(g)  the appellant had no additional medical 
coverage in that his private medical care insurance 
had expired on November 30, 2006, and he did not 
start to receive Medicare Part A or Part B until 
March 1, 2007;

(h)  he has no contractual or legal recourse 
against a third party; and

(i)  he is not eligible for reimbursement under 38 
U.S.C. 1728, as discussed above.

The Board thus concludes that the criteria for entitlement to 
reimbursement for the reasonable value of emergency treatment 
on December 16, 2006, December 28, 2006, and January 14, 
2007, have been met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. § 17.1000-08 (2008).  Accordingly, the benefit 
sought on appeal is granted.


ORDER

1.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Heart of Florida Regional Medical Center on December 16, 
2006, is granted.

2.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Heart of Florida Regional Medical Center on December 28, 
2006, is granted.

3.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Heart of Florida Regional Medical Center on January 14, 2007, 
is granted.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


